  Case 1:19-mc-00094-UNA Document 1 Filed 04/12/19 Page 1 of 3 PageID #: 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE


In re: Application Pursuant to 28 U.S.C. § 1782 of
RAKHI BHANSALI,

                              Petitioner,               Case No. _____________

              - to take discovery of -

TWIN FIELDS INVESTMENTS, LTD.,

                              Respondent.


                   RAKHI BHANSALI’S APPLICATION FOR
          AN ORDER TO TAKE DISCOVERY PURSUANT TO 28 U.S.C. § 1782

       Rakhi Bhansali (“Mrs. Bhansali”), by and through her undersigned counsel, White and

Williams LLP, respectfully moves for an Order under 28 U.S.C. § 1782 (“§ 1782”) to allow her

to issue subpoenas, pursuant to Rule 30 and 45 of the Federal Rules of Civil Procedure, directing

Twin Fields Investments Limited (“Twin Fields”) to provide testimony and to produce

documents for use in a foreign proceeding (the “Application”). In further support of her

Application, Mrs. Bhansali respectfully submits the annexed Memorandum of Law, dated April

12, 2019 (“Memorandum of Law”); the Declaration of Thomas E. Butler, dated April 12, 2019

(“Butler Declaration”); and all the accompanying exhibits.

       The Application arises from a proceeding pending before the Adjudicating Authority

Under the Prevention of Money Laundering Act, 2002, in Mumbai, India, entitled Sh. C. Mahesh

Chadra Reddy, Deputy Director, Directorate of Enforcement, Prevention of Money Laundering

Act, 2002, Vs Smt. Rakhi Bhansali, et al, OC-NO 1050/2018, and an appeal to be filed in the

Appellate Tribunal Under the Prevention of Money Laundering Act, 2002, in New Delhi, India

(collectively, the “Attachment Matter”). By this proceeding, Mrs. Bhansali seeks to obtain
   Case 1:19-mc-00094-UNA Document 1 Filed 04/12/19 Page 2 of 3 PageID #: 2



certain discovery from Twin Fields in accordance with the Proposed Order annexed hereto as

Exhibit A that will enable her to dispute the allegations submitted by the Indian authorities in the

Attachment Matter and that will provide for an efficient resolution of the appeal proceedings.

       Mrs. Bhansali’s application meets all of the statutory and discretionary requirements

necessary to obtain discovery under § 1782. Twin Fields resides in this District, and Mrs.

Bhansali seeks the discovery for use in a judicial proceeding pending in India, in which she is a

named defendant. Furthermore, Twin Fields is not a participant in the proceedings abroad; there

is no evidence to suggest that the Indian Courts would not be receptive to the discovery; the

Application does not conceal an attempt to circumvent any domestic or foreign restrictions or

policies; and the discovery sought is not unduly burdensome or intrusive.

       WHEREFORE, Mrs. Bhansali respectfully requests that the Court enter an Order:

       1.      Granting Mrs. Bhansali’s Application for discovery from Twin Fields, pursuant to

28 U.S.C. § 1782;

       2.      Authorizing Mrs. Bhansali to take discovery from Twin Fields relating to the

issues identified in her Application, including issuing: (a) a subpoena requesting the production

of the documents identified in the schedule as Exhibit B, and compelling Twin Fields to produce

documents within 30 days following service of the subpoena; and (b) a subpoena directing a

corporate representative of Twin Fields to appear for a deposition pursuant to Federal Rule of

Civil Procedure 30(b)(6) concerning the matters identified in the schedule attached as Exhibit C;

       3.      Directing Twin Fields to comply with such subpoenas in accordance with the

Federal Rules of Civil Procedure and the Rules of this Court;




                                                -2-
  Case 1:19-mc-00094-UNA Document 1 Filed 04/12/19 Page 3 of 3 PageID #: 3



       4.      Ordering that testimony in this matter may be taken before any certified court

reporter authorized to take testimony and administer oaths and that such court reporter is hereby

authorized to take testimony in this matter; and

Dated: New York, New York
       April 12, 2019



                                           By:         s/ Marc S. Casarino
                                                     Marc S. Casarino (DE #3613)
                                                     White and Williams LLP
                                                     Courthouse Square
                                                     600 N. King Street
                                                     Suite 800
                                                     Wilmington, DE 19801
                                                     (302) 467-4520
                                                     casarinom@whiteandwilliams.com

                                                         and

                                                     Thomas E. Butler
                                                     Nicole A. Sullivan
                                                     White and Williams LLP
                                                     7 Times Square, Suite 2900
                                                     New York, New York 10036
                                                     (212) 714-3070
                                                     Butlert@whiteandwilliams.com
                                                     Attorneys for Petitioner




                                                   -3-
